Opinion by
Cuogston, C.:
Plaintiff in error contends that the findings of fact are not supported by the evidence. Upon this question it is insisted by the defendant in error that the record does not purport to contain all the evidence offered or given at the trial; that the only recital to that effect is con*527tained in the certificate of the trial judge to the made case, which certificate recites that it contains all the evidence offered at the trial, and upon examination of the case this claim is found to be correct. This question has been thoroughly discussed and settled by this court in Eddy v. Weaver, 37 Kas. 540, in which it was held that a case must contain the recital, and not the certificate of the judge who settles the case. This disposes of this question.
The only remaining, question left is, do the pleadings and findings of the court sustain the judgment ? It is not claimed by the plaintiff in error that the findings do not support the judgment. It is perhaps in this connection- necessary to notice the one question raised by the plaintiff in error upon the findings of the court. The court found that the agent who made this renewal certificate had authority to renew policies, though not in the manner of renewal certificates, but by issuing new policies. Now it is contended by the plaintiff in error that the agent not being authorized to issue renewal certificates, and the fact that the company did not so renew its policies, the acts of this agent would not bind the company. Where it is shown, as in this case, that the agent is a general agent, and is so held out to the community in which he does business, and third parties transact business with him as such agent, in good faith, without knowledge of his limited authority, the acts of such an agent must bind the principal; and where the agent is shown to have authority to renew a policy in any manner, and he does renew a policy in a manner not authorized by his company, but that fact is not known to the insured, the agent’s renewal must bind the company. (Am. Cent. Ins. Co. v. McLanathan, 11 Kas. 533; Mutual Life Ins. Co. v. Wilkinson, 80 U. S. 222.)
In Baubie v. Ætna Ins. Co., 2 Dill. 156, it was said:
“A local agent of a foreign insurance company, empowered to solicit insurance, receive premiums, and to issue and deliver policies, has, in favor of third persons dealing with him in good faith, and without notice of any restriction on his authority, power to bind the company by a parol contract to *528renew the policy from time to time during plaintiff’s ownership of the property.”
It is therefore recommended that the judgment of the court below be affirmed.
By the Court: It is so ordered.
All the Justices concurring.